PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Boutin et al.
Application No. 16/614,781
Filed: 18 Nov 2019
For Improved Liner Top Test Tool
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the “RESPONSE TO DECISION ON PETITION DATED 07/19/2021” received on September 19, 2021, which is being treated as a renewed petition pursuant to 37 C.F.R. 
§§ 1.46(b)(2) and 1.137(a).

The renewed petition pursuant to 37 C.F.R. § 1.46(b)(2) is DISMISSED.

The renewed petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

BACKGROUND AND PROCEDURAL HISTORY

This application was initially deposited on November 18, 2019, listing the inventors as Jacob Boutin, Eric Marchand, Wilbert Dean, and Joshua Cormier.  The applicants were listed as assignee Wellbore Specialties, LLC and joint inventor Joshua Cormier. 

Both a notice of allowability and a notice of allowance and fee(s) due were mailed on September 10, 2020.  

The issue fee and executed declarations for Jacob Boutin, Eric Marchand, and Wilbert Dean were received on December 2, 2020.  An executed declaration was not received for Joshua Cormier: instead, an improperly executed substitute statement was received.

Accordingly, the above-identified application became abandoned on December 3, 2020, the day after the payment of the issue fee. See 35 U.S.C. § 115(f).  See also MPEP 
§§ 602.01(a) and 602.03.  

A Notice of Abandonment was mailed on December 8, 2020.

Original petitions pursuant to 37 C.F.R. §§ 1.46(b)(2) and 1.137(a) were filed on January 14, 2021, supplemented on April 20, 2021, and dismissed via the mailing of a single decision on April 30, 2021.

Renewed petitions pursuant to 37 C.F.R. §§ 1.46(b)(2) and 1.137(a) were filed on June 30, 2021 and dismissed via the mailing of a single decision on July 19, 2021.

RELEVANT PORTION OF THE C.F.R. AND M.P.E.P.

37 C.F.R. § 1.46(b)(2) sets forth, in toto:

If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including: 

(i) The fee set forth in § 1.17(g); 

(ii) A showing that such person has sufficient proprietary interest in the matter; and 

(iii) A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.

MEPEP § 301(IV) sets forth, in toto:

Individual ownership - An individual entity may own the entire right, title and interest of the patent property. This occurs where there is only one inventor, and the inventor has not assigned the patent property. Alternatively, it occurs where all parties having ownership interest (all inventors and assignees) assign the patent property to one party.



(A) Multiple partial assignees of the patent property;
(B) Multiple inventors who have not assigned their right, title and interest; or
(C) A combination of partial assignee(s), and inventor(s) who have not assigned their right, title and interest.
Each individual inventor may only assign the interest he or she holds; thus, assignment by one joint inventor renders the assignee a partial assignee. A partial assignee likewise may only assign the interest it holds; thus, assignment by a partial assignee renders a subsequent assignee a partial assignee. All parties having any portion of the ownership in the patent property must act together (emphasis included) as a composite entity in patent matters before the Office.

MEPEP § 409.05(II) sets forth, in toto:

II. SUFFICIENT PROPRIETARY INTEREST

37 CFR 1.46(a) provides that a person who otherwise shows sufficient proprietary interest in the matter may make an application for patent on behalf of and as agent for the inventor on proof of the pertinent facts and a showing that such action is appropriate to preserve the rights of the parties. The ability for a person who otherwise shows sufficient proprietary interest in the matter to make an application for patent is not limited to situations in which all of the inventors refuse to execute the application, or cannot be found or reached after diligent effort. 

Section 1.46(b)(2) provides that if the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including: (1) The fee set forth in 
§ 1.17(g); (2) a showing that such person has sufficient proprietary interest in the matter; and (3) a statement that making the application for patent by a person who otherwise shows sufficient proprietary interest on behalf of and as agent for the inventor is 

A proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a proprietary interest should be made of record. 

ANALYSIS

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.



(1) the petition fee as set forth in 37 C.F.R. § 1.17(g);
(2) a showing that such person has sufficient proprietary 
    interest in the matter; and,
(3) a statement that making the application for patent by a 
    person who otherwise shows sufficient proprietary 
    interest in the matter on behalf of and as agent for 
    the inventor is appropriate to preserve the rights of 
    the parties.

With the petition pursuant to 37 C.F.R. § 1.137(a) received on January 14, 2021, both the petition fee and the required statement of unintentional delay were received, along with three Exhibits labeled A, B, and C that consist of pages that are primarily blank; a substitute statement for Joshua Cormier that has been executed by an officer of Wellbore Specialties, LLC; a statement that Wellbore Specialties, LLC owns an undivided 75% interest in the application; and, an assertion that a court of competent jurisdiction would by the weight of authority in the state of Louisiana award title of an undivided 75% interest in the invention to Wellbore Specialties, LLC.  The decision mailed on April 30, 2021 indicated requirements two and four of 37 C.F.R. § 1.137(a) and been satisfied, and the third requirement of 37 C.F.R. § 1.137(a) is not applicable, since a terminal disclaimer is not required.1  

The decision further indicated that the first requirement had not been satisfied because the substitute statement received on December 2, 2020 could not be accepted since “Petitioner has not demonstrated that Wellbore Specialties, LLC is a party with sufficient proprietary interest with respect to inventor Cormier: Joshua Cormier is still a co-applicant.”  

With the petition pursuant to 37 C.F.R. § 1.46(b)(2) received on January 14, 2021, both the petition fee and the required statement were received.  The decision mailed on April 30, 2021 indicated requirements (1) and (3) of 37 C.F.R. § 1.46(b)(2) had been satisfied, but the second requirement had not since an assignee of only a portion of the entire right, title, and interest cannot prosecute the application, citing to M.P.E.P. 
§ 301(IV), In re Scold, 195 USPQ 335 (Comm’r Pat. 1976), and In re Goldstein, 16 USPQ2d 1963 (Dep. Asst. Comm’r. Pat. 1988).  A 

With the two petitions received on June 30, 2021, Petitioner made the following five arguments:

Dismissing this renewed petition under 37 C.F.R. 
§ 1.46(b)(2) contradicts the clear intent of post-AIA  37 C.F.R. § 1.46(b)(2).

35 U.S.C. § 118/37 C.F.R. § 1.46 are the corollary of 35 U.S.C. § 116/37 C.F.R. § 1.45.

Parties should not lose patent rights based solely on MPEP language.

The dismissal of the original petition is inconsistent with Louisiana Law.

The dismissal of the original petition is inequitable and will encourage bad behavior.

The decision mailed on July 19, 2021 indicated that each petition was dismissed.  The decision set forth the following on pages four through seven:

Regarding Petitioner’s first argument on renewed petition, Petitioner argues there is no statutory or regulatory requirement that sufficient proprietary interest requires a “100%, unitary ownership interest.”  

The USPTO agrees.  The USPTO is not asking Wellbore Specialties, LLC to demonstrate that it is the assignee of 100% of the entire right, title and interest in the application (Wellbore Specialties, LLC has asserted that it has an undivided interest in the entirety of three of the four inventors’ interest, which does not mean a 75% interest).

If Petitioner is able to demonstrate sufficient proprietary interest, the USPTO would permit Wellbore Specialties, LLC to prosecute the application even though it lacks a signed assignment from all of the named inventors.  A party that has established sufficient proprietary interest can sign a substitute statement if the associated petition pursuant to § 1.46(b) has been granted.


For example, Changes To Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 FR 48776, 48799 (August 14, 2012) sets forth the following in response to Comment 2:

Section 1.46 as adopted in this final rule permits the
filing of applications by assignees, obligated assignees, and persons who otherwise show sufficient proprietary interest in the matter with an application data sheet identifying the party filing the application (the applicant). For assignees and obligated assignees, documentary evidence of an ownership interest should be recorded no later than the date the issue fee is paid. See § 1.46(b)(1). 

Section 1.46 provides that parties who otherwise show sufficient proprietary interest in the matter must also submit a petition with documentary evidence of the sufficient proprietary interest. 35 U.S.C. 118 provides that a party with sufficient proprietary interest may file an application, but the filing is done on behalf of and as agent for the inventors on proof of the pertinent facts. The Office believes that the petition is necessary in these situations to determine whether an appropriate party is filing the application, which requires some additional review as to the assertion of sufficient proprietary interest. It is not the intent of the Office to make a definitive factual determination of the showing of sufficiency of the proprietary interest, but the showing will be reviewed to ensure that the party has a valid basis for being treated as the applicant for patent on behalf
of and as agent for the inventors.

The documentary evidence submitted to establish proof of sufficient proprietary interest is not always as clear-cut as an assignment or a document showing an obligation to assign. Thus, it is appropriate that the 

Regarding Petitioner’s second argument on renewed petition, Petitioner argues 35 U.S.C § 118 and the implementing regulation 37 C.F.R. § 1.46 “are a mirror image” of 35 U.S.C. § 116 and 37 C.F.R. § 1.45.

Such is not the case, for at least the following two reasons.

First, 35 U.S.C § 118 does not suggest that a partial assignee can prosecute an application on its own where one or more partial assignees refuse or cannot be found or reached, as is explicitly provided for with respect to inventor-applicants in 35 U.S.C § 116(b).  

Second, prior to the AIA , applicants having a sufficient proprietary interest could prosecute an application via the mechanism provided for in pre-AIA  37 C.F.R. § 1.47(b).  The 
AIA  did not substantively amend the language in 35 U.S.C 
§ 118 regarding these parties. Petitioner’s belief that 37 C.F.R. § 1.46 “is intended to provide a similar path forward for the partial assignee” to prosecute an application is incorrect. The AIA  did nothing to now permit partial assignees to prosecute applications on their own, and it did not change the sufficient proprietary interest requirements.

Regarding Petitioner’s third argument on renewed petition, sufficient proprietary interest parties are not required to “demonstrate 100% ownership:” they are required to demonstrate sufficient proprietary interest such that a court of competent jurisdiction would award title.  While Wellbore Specialties, LLC has demonstrated an undivided interest in the entirety of three of the inventors’ interest, Wellbore Specialties, LLC has not demonstrated that a court would award them title of the non-signing inventor’s interest.  

Regarding Petitioner’s fourth argument on renewed petition, the USPTO does not agree that the cited provisions of the Louisiana civil codes mean that the court would award Wellbore Specialties, LLC title, or that Wellbore Specialties, LLC can act as 100% owner.  With respect to the language of Louisiana Civil Code article 802, it is consistent with action the owners can take with respect to 

Regarding Petitioner’s fifth argument on renewed petition, 37 C.F.R. § 1.46(b)(2) permits an applicant who is a person who otherwise shows sufficient proprietary interest in the matter to prosecute the application.

With the petitions received on September 19, 2021, Petitioner makes no new arguments.  Instead, Petitioner repeats the four aforementioned arguments that have been numbered 2, 3, 4, and 5 above and requests that the USPTO reconsider its position on these arguments.

Petitioner’s request has been given careful consideration, and the USPTO has determined that the determinations set forth on pages four through seven of the decision mailed on July 19, 2021 and reproduced above stand.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. 
§§ 1.46(b)(2) and 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

The renewed petitions should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

Petitioner may wish to consider removing Wellbore Specialties, LLC as the designated applicant, so that the applicant reverts to the inventors.  Joint inventors Boutin, Marchand, and Dean would then be able to execute a substitute statement for non-signing joint inventor Cormier.

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.6  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents-application-process/file-online
        6 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.